EXHIBIT C
                                              INCLUSIVE ACCESS
                                             MASTER AGREEMENT
                                 FOR EBOOKS AND DIGITAL HOMEWORK SOLUTIONS

 This Agreement is made, effective as of March 21, 2017 (the "Effective Date"), by and between Central Washington
 University, 400 E. University Way, Ellensburg, WA 98926 ("INSTITUTION"), and Cengage Leaming, Inc., with an
 office located at 5 Maxwell Drive, Clifton Park, NY 12065 ("Cengage").

 The patties hereto agree as follows:

 I.      Titles. Subject to the provisions below, Cengage hereby offers to INSTITUTION eBooks and digital homewo!'k
solutions as agreed from time to time during the term of this Agl'eement by Cengage and INSTITUTION (coHectively
the "Titles") for access by INSTITUTION's students, faculty members or staff ("Authorized Users"). INSTITUTION's
bookstore shall have the right, on behalf of INSTITUTION, to acquire access to eBooks and digital homework solutions
from Cengage, at the same prices as INSTITUTION fol' distribution to Authorized Users hereunder. INSTlTUTlON
shall order, and pay Cengage for, Titles or access to Titles fol' each student enrolled, as of the add/drop date, in each
INSTITUTION course using the Titles. Cengage shall provide looseleaf versions of standalone eBooks and eBooks
contained in digital homework solutions for students for whom access to the corresponding eBook has been purchased,
for between fifteen dollars ($15), twenty-five dollars ($25), and thirty-five dollars ($35) per unit, for up to thirty-five
percent (3 5%) of enl'Ollments.

2.       Pricing. Cengage's then current list prices of the Titles minus the discounts set forth on Appendix A shall apply
to Titles unless and until amended in a writing mutually agreed upon by both parties. All INSTITUTION's payments
under this Agreement are exclusive of shipping, handling and taxes, if any. Except for taxes based on Cengage's
net income, INSTITUTION shall pay any federal, state, county, local or other governmental taxes, fees and duties
now or hereinafter imposed on the sale, export, use or possession of the eBook Titles by INSTITUT[ON or the
Authorized Users he.-eunder.

3.       Reporting and Payment. As soon as reasonal:ily practicable after the add/drop date of each INSTITUTION
course which uses Titles hereunder, INSTITUTION shall report to Cengage the number of students enrolled, as
of such add/drop date, in each such course and the Material used in each such course. Such reports shall be sent
to cl.reports@ccng11ge.co1_f!. Upon receipt of such repo1t, Cengage shall invoice INSTITUTION for the Material times
the number of students so enrolled. INSTITUTION shall pay Cengage the amounts due after application of the
discounts set forth on Appendix A on net 30 terms from the date of Cengage's invoice.

4.        Terms and Conditions Governing Access to eBooks and Digital Homework Solutions.

     a. Definitions
  i. Authorized Users - "Authorized Users" shall mean INSTITUTION's individuals who are currently studying
     or teaching as faculty or administrators requiring access to the eBook Titles or digital homework solutions for
     administrative plll'poses at any time during the te1m of this. Agreement and to whom a secure password has
     been issued or rega1·ding whose access to the eBook Titles or digital homework solutions other similar security
     method which ensures that each user is individually identified.
 ii. Content Platfo1·m " "Content Platform" shall mean the software, website, or other technology platform
     designed to display digital content and which is operated by Cengage or an entity under contract with Cengage.
iii. Content Plntform Compirnx - "Content Platform Company" shall mean Cengage or an entity under contract
     with Cengage.
iv. Secure Server - "Secure Server" shall mean a server owned or operated by the Content Platform Company,
     which shall be accessed via a portal on INSTITUTION's learning management system and which is only
     accessible to Authorized Users and whose identity is authenticated at the time of login and periodically
     thereafter consistent with current best practice, and whose conduct is subject to regulation by the Content
     Platform Company.

    b. Duties of the Parties
 i. Cengage hereby grants INSTITUTION the right to use, on a limited, worldwide, non-exclusive, non-assignable
    and non-transferable basis, during the Term hereunder, the eBook Titles and digital homework solutions, by
Inclusive Access MasterAgmt. CWU. 032117                  Page 1 of6
     way of Authol'ized Users' access to the eBook Titles and digital homework solutions on the Secure Server for
     the purposes of research, teaching and private study only. Authorized Users shall h ave access to the eBook
     Titles and digital homework solutions for the duration of the course in which such Titles are used,
 ii. Dul'ing the Tenn, the Content Platform Company shall maintain and host the eBook Titles and digital homework
     solutions for access by Authodzed Users. Ceugage shall load the eBook Titles and digital homewol'k solutions on
     the Content Platfmm on the Secure Server. Access to the eBook Titles and digital homework solutions shall be
     subject to Cengage's digital rights management ("DRM'') parameters listed in Section 4.c.ii below unless the Content
     Platfo1m Company applies different ORM parameters.
iii. In the event that Cengage (i) ceases to have sufficient rigl1ts in any of the eBook Titles or digital homework solutions
     to grant the rights granted to INSTITUTION under this Agreement, (ii) is required by judicial or governmental order
     to cease or suspend publication of any eBook Title or digital homework solution, or (iii) decides in its reasonable
     judgment to cease ot• suspend distt'ibution of any cBook Title or digital homework solution, due to a thrcot of lcgol
     action or liability, Cengllge shall advise INSTTTUTlON and INSTITUTION and the Authorized Users shall
     immediately cease using such eBook Titles or digital homework solutions. Cengage shall, if possible, promptly
     procure the right for INSTITUTION and the Authorized Users to such eBook Titles or digital homework solutions
     or, if possible, substitute similar eBook Titles or digital homework solutions.

    c. R!gl ts of Authorized Users nnd Rcslriclcd_Mtivities
 i. Each Authorized User shall have the right to search, view, retrieve and display any and/01· all eBook Titles or
    digital homework solutions.
ii. Authorized Use1·s shall use the eBook Titles and digital homework solution only for their own educational purposes.
    Authorized Users shall not use the eBook Titles or digital homework solutions, directly or indirectly, in any
    commercia] manner. Authorized Usel's are only authorized to use the eBook Titles and digital homework solution
    within the following digital rights managements ("ORM") specifications, unless otherwise advised:

The digital rights management technology shall restrict usel's as follows:
   A. May not have a publication file on more than two (2) concuncnt devices owned by the same user; In the case of
        hosted as opposed to file-based access, the user may log into multiple devices to view content so long as they
        are prevented from engaging in multiple sessions at the same time.
   B. May not cut, copy, paste or forward more than ten percent (10%) of the eBook Title;
   C. May not print, including print to pdf, more than ten percent (10%) pages of the eBook Title;
   D. May not print, including print to pdf, copy, cut, paste or forward any material from the eBook Title without a
        dynamic watermark or other statement that indicates the material is protected by copyright and the i.d, of user
       to the extent possible;
   E. User sessions for hosted content will expire after sixty (60) minutes of inactivity.
   F. May not share content of an eBook Title copied to a user'sjournal, or similar feature, with other than others who
       have purchased access to the same eBook Title;
   G. May not copy images from an eBook Title into a user's journal, or similar feature.

iii. Authotized Users are not authorized to mount or distribute any pa1t of the eBook Titles or digital homework
     solutions on any electronic network, including without limitation, via the Intemet and the World Wide Web.
iv. INSTITUTION shall take aU reasonable precautions to ensure that Authorized Users comply with the terms
     and conditions set forth in this Section 4. In the event either INSTITUTION or any Authorized Users breach
     the provisions of this Section 4, Cengage may, at its option, remove access to tile eBook Titles by the breaching
     party.

    d. Qwncrship of cBook Titles nnd Digital Homework Soluti ns. As between INSTITUTION (and its Authorized
       Users) and Cengage, all rights, title and interest in and to the content, data, intellectual properly and materials
       contained in the eBook Titles and digital homework solution shall remain the property ofCengage. Nothing in
       this Agreement shall be construed to prevent Cengage from selling, licensing, using, repurposing or
       pet·mitting any third party to use the eBook Titles or digital homework solutions or any content and
       intellectual property contained therein.

 5.         Trndcmarks; Proprietary Materials, Each pat1y acknowledges that the names, marks, logos, insignias,
 trademarks, trade names, and/or service marks of the other party (respectively, the "Cengage Marks" and
 "INSTITUTION Marks") are valid and owned by such other patty and that the first party shall have no right to use the
 Inclusive Access MasterAgmt. CWU. 032117            Pase 2 af6                                                   JOY
same without the prior written consent of the other. Neither party shall represent that it has any rights, title or interest in
and to the Cengage Marks or INSTITUTION Mai·ks, as appropriate. The obi igations of this subsection shall survive
termination of this Agreement.

6.         Confidential Information.

     a. Each party shall, during the Term and thereafter treat all confidential and proprietmy infonnation ("Confidential
        Information") and all materials containing Confidential Information provided by the other patty, including, but
        not limited to, the terms of this Agreement and all other Confidential Information of the disclosing party as
        confidential. The receiving party shall use reasonable efforts, commensurate with the efforts used in' protecting
        their o,vn Confidential Information, to prntect the Confidential Infmmation from any unauthorized use,
        disclosure, communication or other dissemination of any of the Confidential Information resulting from any act
        or omission of the receiving patty, or any other person acting by, through, under or in conceit with the receiving
        patty.

     b. The te1ms of Section 6.a shall not apply to any information which can be shown (a) is known or accessible to
        the public or otherwise in the public domain, (b) becomes known or accessible to the public or otherwise in the
        pub I ic domain through no fau It of the i·eceiving patty, (c) is in the receiving party's possession prior to disclosure
        by the disclosing party, (d) is lawfolly obtained by the receiving paity from a source other than from the
        disclosing party and not subject to any obligation of confidentiality or restrictions on use, 01· (e) by clear and
        convincing evidence that it is independently developed by the receiving party without reference to the other
        party's Confidential Information, or (f) is required by applicable law to be disclosed.

     c. Each patty acknowledges and realizes that the Confidential Information of the other patty is special, unique, and
        extraordinary and is vital to the disclosing party. Accordingly, in the event a party violates 01· threatens to violate
        any of the tenns or provisions of this Section 6, the disclosing patty will sustain irreparable hal'm. Therefore, in
        addition to any and all other remedies a disclosing party may have under this Agreement, at law or in equity, a
        disclosing patty is entitled to seek to institute and prosecute proceedings at law or in equity, in any coutt of
        competent jurisdiction, to obtain an injunction restraining the receiving patty from violating or continuing to
        violate this Agreement.

7.      Publicity. Without the other pa1ty's prior written consent as to each use, neither party shall publish any press
release, advettising, sales literature or other publicity or statements relating to the existence or substance of this
Agreement or the relationship between the parties created by this Agreement. Neither party shall use any of the names,
service marks or trademarks of the other in a ny of its advertising or marketing materials.

8.        Term; Tem1ination.

     a. TJ1e initial term of this Agreement, unless sooner terminated as provided herein, shall commence on the
        Effective Date and shall continue until two (2) years thereafter (the "Initial Tenn"). This Agreement shall
        automatically renew for successive one (1) year periods (each a "Renewal Period"), unless either patty hereto
        notifies the other patty hereto in writing of its desire not to renew this Agreement at least sixty (60) days prior
        to the end of the Initial Tenn or the then cunent Renewal Period. The Initial Tenn and all Renewal Periods are
        collectively referred to herein as the "Term" of this Agreement.

     b. This Agreement may be terminated by either pmty for breach if such breach is not cured within thirty (30) days
        after written notice of such breach is given to the other patty.

     c. Cengage shall have the right to terminate this Agreement, in the event that INSTITUTION's purchases hereunder
        fail to achieve pmchases for at least eighty-five percent (85%) of the students enrolled in courses using the Titles
        during the te11n of this Agreement.

9.      Notice. Any notice or other communication made or given by either patty in connectio11 witl1 this Agreement
shall be sent in a manner that confitms receipt, addressed as follows:


Inclusive Access MasterAgmt. CWU. 032117                     Page 3 of6                                                      JDY
INSTITUTION:
Centl'al Washington University
400 E. Uuivel'sity Way
Ellensbul'g, WA 98926
Attention: Steve Wenger or Scott Harper

Cengage:
Cengage Leaming, Inc.
5 Maxwell Drive
Clifton Park, NY 12065
Attention: VP Legal

10.       Warrnnties; Indemnification; Limitation of Liability

      a. Each party represents that it has the authority to enter into this Agreement and the entering into this Agreement
         and the perfo1mance of its obligations and exercise of its rights hereunder wiH not violate the provisions of any
         other agreement to which such party is a party or any applicable laws or regulations. Cengage represents and
         warrants that it either owns the intellectual property contained in the Titles or has received the necessary
         permissions and licenses from the copyright holders to allow it to perform its obligations pursuant to this
         Agreement. Cengage further warrants that the Titles do not infringe upon or violate any copyright, trade name,
         trademark, or any other proprietary right of any third party, that Cengage is not party to any legal action or
         administrative proceeding that involves a claim by any third patty that the Titles infringe on the intellectual
         property rights of any third party, and the Titles are free of obscene, pornographic or defamatory material.
         Cengage agrees that the express warranties will survive acceptance of the Titles and will inure to the benefit of
         lNSTl'l'lJTION, its successors, assign s, st\1dents and faculty users of the Titles. The Titles will be manufactured,
         created, and sold, as applicable, without violating any applicable law or regulation of any government entity
         with jurisdiction in the circumstances and wiU be provided as new and not used or refurbished.

      b. EXCLUDING SPECIFIC WARRANTIES PROVIDE IN THIS AGREEMENT, THE TITLES ARE
         BEING SUPPLIED HEREUNDER "AS IS" AND THERE ARE NO ADDITIONAL WARRANTIES,
         CONDITIONS, GUARANTEES OR REPRESENTATIONS AS TO MERCHANTABILITY, FITNESS
         FOR A PARTICULAR PURPOSE OR OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED IN
         LAW OR IN FACT, ORAL OR IN WRITING. CENGAGE SHALL NOT BE LIABLE FOR ANY
         DAMAGES SUFFERED OR INCURRED BY INSTITUTION OR ANY THIRD PERSON ARISING OUT
         OF ANY INACCURACIES, ERRORS, OR OMISSIONS IN THE TITLES. JNSTITUTION HEREBY
         ACKNOWLEDGES THAT INSTITUTION HAS NOT RELIED UPON ANY REPRESENTATIONS OR
         WARRANTIES EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.

      c. Each party assumes liability for, and shall indemnify, defend, protect, save and hold the other party harmless
         from and against, any and all third party claims, demands, actions, snits, costs, liabilities,judgments, obligations,
         losses, penalties, damages imd expenses, including reasonable attorneys' fees, of whatsoever kind or nature
         arising out of (i) any breach or alleged breach by indemnitor of its representation, warranties, covenants or
         obligations hereunder; (ii) any of indemnitor's acts or omissions that are negligent or comprise willful
         misconduct; (iii) infringement by indemnitor of any copyl'ight, trade secret, or pnlent; (iv) allegations of
         infringement perpetrated by the indemnitor, or (v) violation by the indemnitor of any state, Federal, or local law,
         code, ordinance, or regulation.

      d. The party seeking indemnification shall (i) promptly notify the other of any claim or litigation of which it is
         aware to which the indemnification relates; (ii) allow the indemnifying party to control the defense and
         settlement, to the extent consistent with applicable laws and regulations; and (iii) cooperate with the other in
         connection with defending such claim.

      e. The indemnifying patty shall afford the indemnified pat'ty the opportunity to appt"Ove any compromise,
         settlement, litigation or other resolution or disposition of such claim or litigation, to the extent consistent with
         applicable laws.

Inclusive Access MasterAgmt. CWU. 032117                     Page4 of6                                                    JOY
         f.   EXCEPT WITH RESPECT TO INDEMNIFICATION, HOLD HARMLESS, AND DEFENSE
              OBLIGATIONS FOR CLAilvIS BROUGHT BY THIRD PARTIES OR BREACHES OF THE
              CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO
              THE OTHER FOR ANY INDlRECT, INCIDENTAL, SPECfAL, PUNITIVE, EXEMPLARY OR
              CONSEQUENTIAL DAMAGES OF ANY K1ND RESULTING FROM ITS PERFORMANCE OR ANY
              FAILURE TO PERF ORM UNDER THIS AGREEMENT, INCLUDING LOSS OF ANTICIPATED PROFITS
              OR BENEFITS, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
              DAMAGES.

 t l.         Miscellaneous

        a. Governing Law. This Agreement sha11 be govemed by and construed in accordance with the laws of the state of
            Washington, excluding its conflict oflaws provisions which would require the application of the laws of another
           jurisdiction.
        b. Waiver. Any delay or failure by a party to exercise a l'ight or remedy shal1 not result in a waiver of that, or any
            other, right or remedy.
        c. Force Majern·e. Except for the obligations to make payments hereunder, neither party shf\11 be liable for any
            delay or failure in performance under this Agreement that results directly or indirectly from naturnl disasters,
           accidents, acts of government, civil disorder, strikes, war, ten-orism or any other cause or condition beyond the
            reasonable control of such pa1fy.
        d. Assignment ofthis Agreement. A party may not assign this Agreement without the other's prior written consent,
           which consent shall not be unreasonably denied or delayed, except that no consent to assignment shall be
            required in the event of assignment to an affiliate of a party or to an entity obtaining a more than fifty percent
           (50%) ownership interest in the assigning party or to the surviving entity of a merger with the assigning party or
           to an acquit-er of suhstantially all of the assets of the assigning party or the business unit of the assigning party
           with responsibility for this Agreement.
        e. Enforceability. lfany provision of this Agreement is unenforceable, the pa1ties (or, if the parties cannot agree, a
           court) shall revise such provision so that it can be enforced. Ifno revision is possible, the rest of this Agreement
           shall remain in full force and effect
        f. I11depe11de11t Contractor. Each party is an independent contractor for all purposes, without express or implied
           authority to bind the other party by contract or otherwise. Neither party nor its employees, agents or
           subcontractors are agents or employees of the other party. Each party sl,all be responsible for all costs and
           expenses incident to perfo1ming its obligations under this Agreement.
        g. Entire  agreement. This Agreement comprises the entire agreement and understanding of the paities regarding
           the subject matter hereof and supersedes any and all pl'ior and contemporaneous agreements and understandings,
           whether wl'itten or oral, between the parties regarding such subject matter. This Agreement may only be modified
           by a signed document that states that it is modifying this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above written.

Central Washington Univel'sity                                CENGAGE LEARNING, INC.



                                                              By: ---1-'...__��:....·..;:�------
                                                              Priuted Name:     -1fil�t1�b-....trl-'1-°'�---­
                                                              Title:       ��l(M. ��,ttid'}ilii.t r<v1r,IJ1Ute�




lndu5ive Access MasterAgmt. CWU. 032117                       Page 5 of6
                                                         APPENDIX A
                                                           PRICES

For cBook Titles, Institution shalt pay Cengage for each student enrolled, as of the add/drop date, in each course using
the eBook Titles, twenty-five percent {25%) off of Cengage's then current digital list price for the Titles.

For digital homework solutions, INSTITUTION shall pay Cengage for each student enrolled, as of the add/drop date, in
each course using such Titles, an amount after application of the following discounts which shall be applied against
Cengage's virtual net prices, which virtual net prices are twenty-five percent (25%) off of Cengage's then current list
prices:

For purposes of the discount table below, purchases of access to digital homework soh1tions hereunder shall be measured
in each contract year The first contract year commences on the Effective Date and continues to the first am1iversary
thereof. Once INSTITUTION has achieved a pmticular threshold below in a contract year, the discount for subsequent
purchases of access to digital homework solutions hereunder in such contract year and for the next conh·act year shall be
increased to the higher discount rate. If such purchases in the next contract year do not achieve at least the same threshold,
the discount rate for the following year shall revert to the rate applicable fot· purchases made in such next year.

Cengagc rese1ves the right to adjust list pt·ices during the Tetm of this Agreement.

                                                                                                              '
   Discount
     Rate
                   Computing; Calculus; Economics; Psychology & Psychotherapy; Chemistry; Precalc/Coll Alg-Trig; Accounting;
                   Spanish; Applied Math; Developmental Math; Physics; Finance; Business Statistics; Developmental English;
                   Statistics; French; Basic Health Science; Philosophy; Human Resource Mgt; Liberal Arts/Service Math; Advanced
                   Math; German; Automotive Trades; Astronomy; Office Management; Italian; Paralegal; Medical Assisting; Health
                   Information Management; Surgical Technology; Other Modern Languages; Speech & Language Therapy;
                   Accounting, General; Agriscience; Cosmetology;
                   Business Law; Marketing; Life Sciences; English; Business Communication; Biology; Taxation;
 10%               Sports/Health/Recreat/Leisure; Musfc; Creative and Technical; Assessment/Counseling; Literature; MIS; Medical
                   Insurance & Coding; Engineering; Japanese; Radio/TV/Film; Nursing Assisting; Construction Trades;
                   Management; Freshman Orientation/College; Political Science; Speech; History; Business; Criminal Justice; Social
                   Sclence/Soclology; Math; Art; Education; Offlce Technology; Earth Sciences; Socia I Work; Religion & Phenomena;
                   Communication Arts; HVAC/Refrigeration; Career Development; Anthropology; Mechanical Engineering;
                   Electrlcal; Welding; Drafting; Humanities; Other; Dental Assisting; Forensic Science; Business Math; Applied
                   Math; Fin & Appl Cale; Entrepreneurship; Respiratory Care; Economic Principles; Audiology; Culinary Arts; Health
                   Admin and Management; Radiographic Technology; Catering; Tech Prep Communications; Administration and
                   Supervision; Personal Development; Hobbies/Crafts; Professional Other; Hospitality/Food Service; Skin;
                   Clinical/Medlcal Lab Tech; Beauty Therapy; English as Second Language; Travel/Tourism; Blueprint Reading and
                   Drafting; Finance & Investment; Insurance; Business Information Systems; International Business; Fire Science;
                   Communications; Digital Photography; Complementary Medicine Therapy; Veterinary; Legal Secretarial Studies;
                   Earth & Planetary Sciences; Computer; Sports Medicine; Licensed Practical/Voe Nursing; Electronics; Computer
                   Applications; Trades/Technology/Industry/; Computer Certification; Careers • Job Search; Computer Graphics;
                   Aviation; Management & Supervision; Financial Mrkts & Institutions; Computer Security; Pharmacy Technology;
                   Massage; Physical Therapy; Banking, General; Digital Fllmmaklng; Hair; Process Engineering; Environment
                   Science; Programming; Consumer Education; Emergency Medical Services; Medical Transcription; Record
                   Keeping; Career Educatfon; Salon Business; Mind Body and Spirit; Sciences; Electrical Engineering; Driver
                   Education; Mortuary Science; CAD; Barbering; Game Development/Planning; Music Recording; Advertising;
                   Nails; General; Non Specific; Tech Education; Nursing; Theatre; Ethnical ManagC!ment; Travel & Tourism;
                   Occupatlonal Therapy; Truck Driving Training; Business Ethics; Office Procedures; Hairdressing & Salon
                   Management; General Math;




Inclusive Access MasterAsmt, CWU. 032117                       Page 6 of 6                                                      JDY
